STREIT, Judge
(specially concurring).
Although I concur with the result of the majority’s opinion, I would reverse because of trial counsel’s ineffective assistance for her failure to timely file notice of defense witnesses. The trial attorney failed to adequately explain the reason for violating the disclosure requirement of Iowa Rule of Criminal Procedure 12(4). Trial counsel’s re*594peated acknowledgment of being ineffective for this failure, although viewed with some skepticism, is accurate. The defendant’s right to a fair trial was jeopardized by his counsel’s improperly violating the disclosure rule. I would reverse for this reason alone.
I would not find the trial court abused its discretion in disallowing the witnesses to be called or in denying a trial continuance. The trial court could have devised a less severe remedy for the tardy filing of the witness list. It is within the trial court’s judicial discretion to limit the calling of the witnesses not properly disclosed in violation of Iowa Rule of Criminal Procedure 12(4). This discretionary decision-making process need not be articulated on the record. State v. Ba-bers, 514 N.W.2d 79, 82 (Iowa 1994). The court herein obviously weighed the factors such as delay, the defendant’s need for such witnesses, and the inadequate reasons for violating the disclosure rule. The court did not abuse its discretion.